Citation Nr: 0512215	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
postoperative meniscus tear of the right knee.

2.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from February 1996 to February 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The RO granted service connection 
for medial meniscus tear, right knee, post operative, and 
assigned a 
Non-compensable disability rating.


FINDINGS OF FACT

1.  The veteran does not have recurrent subluxation or 
lateral instability of the right knee.

2.  The veteran has a diagnosis of arthritis of the right 
knee which results in painful motion, but is without clinical 
evidence of limitation of flexion to 60 degrees or less or 
limitation of extension to 5 degrees or more.


CONCLUSIONS OF LAW

1.  The residuals of postoperative meniscus tear of the right 
knee are not compensable.  38 U.S.C.A. §  1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5257 
(2004); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).

2.  Traumatic arthritis of the right knee is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2004);  
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for a higher rating for disability of the right 
knee.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from May 2002, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA letter predated the rating decision.  The 
RO also supplied the appellant with the applicable 
regulations in the SOC issued in July 2003.  The basic 
elements for an increased rating for right knee disability 
have remained unchanged despite the change in the law with 
respect to the duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in May 2002 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send the 
information describing additional evidence or the evidence 
itself to the [RO]."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was afforded two VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.
Factual Background

In July 2002, the veteran was afforded a VA examination.  At 
that time, the veteran reported that he had some constant 
right knee pain and that he has popping in the back of the 
knee.  Physical examination of the left knee revealed stable 
patella and collateral and cruciate ligaments.  The knee had 
good alignment.  Range of motion testing revealed motion from 
0-135 degrees.  There were no McMurray signs.  There was no 
swelling of the knee.  The diagnosis was injury with meniscal 
tear and with some sort of patellar defect, now status post-
op times two.

In an August 2002 rating decision, service connection was 
granted for post operative medial meniscus tear of the right 
knee.  A non-compensable rating was assigned under Diagnostic 
Code 5257.  Subsequently, a separate noncompensable 
evaluation was assigned for traumatic degenerative joint 
disease of the right knee, effective December 23, 2003.  

In November 2002, correspondence was received from the 
veteran in which he stated that his right knee was in almost 
continuous pain and swelling, and that the knee pops and 
cracks.

In December 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported that he experienced pain 
while climbing stairs or running but not while walking, and 
that he could walk 3 to 4 miles.  He did not report any 
changes in the condition of his right knee with weather 
changes.  Physical examination of the knee revealed no pain, 
heat, swelling, or erythema.  Range of motion testing 
revealed a zero to 140 degree range of motion.  The diagnosis 
was status post injury of the right knee with meniscus tear 
status post surgery with residuals, with x-ray evidence of 
mild degenerative joint disease of the right knee.  

Criteria

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected right knee 
disability.

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for the left knee, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Our review reflects that the veteran's left knee 
disability has not significantly changed and that a uniform 
rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, the rating schedule provides a 
zero percent rating where extension of the leg is limited to 
5 degrees; a 10 percent rating where extension of the leg is 
limited to 10 degrees, a 20 percent rating where extension is 
limited to 15 degrees, and a 30 percent rating for limitation 
to 20 degrees.  Full range of motion of the knee is zero to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted when the veteran has limitation of 
motion in his knees to at least meet the criteria for a zero-
percent rating under Codes 5260 or 5261, or (consistent with 
DeLuca and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon tie-ups, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, restrictions, nonunion of fracture, relaxation 
of ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malalingned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joints.  38 C.F.R. § 4.59.

Traumatic arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the veteran's right knee disability has been 
rated based on instability and subluxation.  A separate 
evaluation as granted for potential limitation of motion.  
Recent x-rays show degenerative arthritis.  The Board notes 
that in a rating decision of January 2004, the veteran was 
service connected for degenerative joint disease of the right 
knee with an evaluation of zero percent.  The Board's 
analysis of the evaluation for residuals of post operative 
meniscus tear of the right knee includes the veteran's 
possible entitlement to a compensable rating for arthritis of 
the right knee, which will be discussed below.

In his substantive appeal, the veteran reported that he has 
pain when climbing ladders, stools, and sometimes when 
walking.  He further maintains that on occasion he has 
swelling and grinding of the knee, and that his knee 
condition limits his ability to perform all types of tasks.  
The veteran does not report any instability.  Similarly, 
medical evidence of record does not show that there was 
lateral instability on either of the two examinations.  There 
being no evidence of instability or subluxation, the 
veteran's disability of the right knee does not warrant a 10 
percent rating under Diagnostic Code 5257.

The evidence of record also establishes the presence of 
degenerative joint disease and the veteran has complained of 
pain.  A layman is competent to report the presence of pain 
and weakness.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, his reports of pain have not been duplicated in 
either of the VA examinations.  In 2002 it was established 
that range of motion was from zero to 135 degrees which 
entailed a 5 degree loss of motion.  The veteran reported 
having some constant pain with popping on the back of the 
knee.  In 2003, the VA examination established that range of 
motion was from zero to 140 degrees or full range of motion 
with no pain.  The veteran continued to report pain when 
running.  He stated that he had to leave his job as a plumber 
and seek other employment due to his knee problems.

The Board has been presented with an evidentiary conflict.  
In essence, there is no objective pain, weakness, decrease in 
strength, incoordination or endurance, and although one 
examiner reported a 5 degree loss of motion, the other 
reported full range of motion.  We best surmise that there is 
pain on use, even if it is just extreme use.  As such, the 
minimum compensable evaluation for the joint is assigned.  
38 C.F.R. § 4.59.  

In reaching this determination, the Board notes that the 
December 2003 VA examiner, in the diagnosis, specifically 
stated "with residuals."  The Board can only accept that 
the "residuals diagnosed by the doctor were the credible 
reports of the veteran.  In the alternative, the Board would 
be forced to remand in order to clarify the meaning of the 
term residuals.

However, an evaluation in excess of 10 percent is not 
warranted.  At best, there is minimal functional impairment.  
Furthermore, he has not described actual loss of motion or 
the functional equivalent of limitation of motion with any 
degree of specificity, therefore, the veteran does not 
warrant separate evaluations for each possible plane of 
motion.  The Board accepts the veteran's statements as 
accurate, he has described the presence of pain on use.  
However, the 10 percent evaluation contemplates pain on use.  
Furthermore, the evaluation would also contemplate limitation 
of extension to 10 degrees or limitation of flexion to 45 
degrees.  In order to warrant a higher evaluation he would 
need to establish the functional equivalent of limitation of 
extension to 15 degrees or limitation of flexion to 45 
degrees or a combination of limitation of flexion and 
extension.  The Board again notes that neither the lay nor 
medical evidence reflects such impairment.

The Court has held that the Board is precluded by regulation 
form assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which The Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exception or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds that 
there is no evidence that the veteran's right knee disorder 
alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of zero percent for residuals of postoperative 
meniscus tear of the right knee.  However, the evidence 
supports a 10 percent evaluation for traumatic arthritis of 
the right knee.



ORDER

Entitlement to a compensable rating under Diagnostic Code 
5257 for residuals of post operative meniscus tear of the 
right knee is denied.

Entitlement to a separate rating of 10 percent for traumatic 
arthritis of the right knee is granted, subject to the laws 
and regulations that govern the award of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


